internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-100066-00 cc dom corp date date parent corp a corp b f-holding f-sub branch country a country b business a this letter responds to your letter dated date requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is substantially as summarized below parent is the common parent of a consolidated_group that includes corp a and corp b both domestic corporations all of corp a’s stock is owned indirectly by parent corp a is currently engaged in business a in country a through branch corp a owns all of the stock of corp b corp b owns all the stock of f-holding a country b corporation organized as a holding_company f-holding owns all the stock of f-sub a country b corporation that is engaged in business a in country b plr-100066-00 corp a corp b f-holding and f-sub are calendar-year accrual basis taxpayers for what have been represented to be valid business reasons corp a will transfer its business a conducted through branch to f-sub in the following proposed transaction i ii iii iv v corp a will enter into a binding subscription agreement the subscription agreement with f-sub specifying that on or before the date of the proposed transaction the transaction date corp a will transfer the branch assets to f-sub in exchange for shares of preferred_stock of f-sub the f-sub preferred to be issued on the transaction date and the assumption_of_liabilities on the same date that corp a enters into the subscription agreement corp a corp b and f-holding will enter into an irrevocable transfer agreement the transfer agreement specifying that a corp a transfers its rights to the f-sub preferred under the subscription agreement to corp b and b corp b transfers the same rights to the f-sub preferred to f-holding in exchange for shares of preferred_stock of f-holding the f-holding preferred to be issued to corp b on the transaction date because corp a already owns of corp b corp b will not issue any additional stock in exchange for corp a’s contribution of the f-sub preferred on the transaction date corp a will transfer the branch assets to f-sub in exchange for the f-sub preferred and assumption_of_liabilities pursuant to the subscription agreement on the transaction date corp a will transfer the f-sub preferred to corp b pursuant to the transfer agreement on the transaction date corp b will transfer the f-sub preferred to f-holding in exchange for the f-holding preferred pursuant to the transfer agreement parent has represented that the assets and liabilities of branch are being transferred by corp a directly to f-sub rather than down the ownership chain in order to reduce substantially the level of foreign transfer and other taxes and duties that would be incurred and regulatory consents that would be required in such multiple transfer arrangements the taxpayer has made the following representations in connection with the proposed transaction a no stock_or_securities will be issued for services rendered to or for the benefit of corp b f-holding or f-sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of corp b f-holding or f-sub plr-100066-00 that is not evidenced by a security or for interest on indebtedness of corp b f- holding or f-sub which accrued on or after the beginning of the holding_period of the respective transferor for the debt the respective transfers are not the result of the solicitation by a promoter broker or investment house corp a corp b and f-holding will not retain any rights in the property transferered to f-sub the value of the stock received or constructively received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face value of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis and the fair_market_value of the assets to be transferred by corp a corp b and f-holding to their respective transferees will in each instance be equal to or exceed the sum of the liabilities to be assumed by the respective transferees including any reorganization expenses described in representation o below that will be assumed and paid_by f-sub on behalf of the other parties to the transaction plus any liabilities to which the transferred assets are subject the liabilities of corp a corp b and f-holding to be assumed by their respective transferees were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between the transferees and the transferors except that corp a corp b and f-sub may hold funds in their capacity as licensed banks or as a holding_company in the banking chain in the case of corp b that have been deposited with or loaned to them by other parties to the transaction on terms consistent with other deposits accounts and loans that they have received from unrelated parties in the normal course of their banking business there will be no indebtedness created in favor of corp a corp b and f-holding as a result of the transactions the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date each of corp b f-holding and f-sub has no plan or intention to redeem or otherwise reacquire any stock or indebtedness to be issued or deemed issued in the proposed transaction b c d e f g h i j plr-100066-00 k l m n o p q r s taking into account any issuance of additional shares of each of corp b f- holding and f-sub any issuance of stock for services the exercise of any corp b f-holding and f-sub stock_rights warrants or subscriptions public offerings of corp b f-holding or f-sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of the corp b f-holding and f-sub to be received in the exchange and assuming that the transaction is treated as if corp a transferred the branch assets to corp b in constructive exchange for additional shares of corp b and the assumption_of_liabilities and then corp b transferred the branch assets to f-holding in exchange for the f-holding preferred and the assumption_of_liabilities followed by the transfer of the branch assets by f-holding to f-sub in exchange for f-sub preferred and the assumption_of_liabilities corp a corp b and f-holding will be in control of their respective transferees within the meaning of sec_368 each of corp a corp b and f-holding will receive or constructively receive stock approximately equal to the fair_market_value of the property transferred to their respective transferees corp b f-holding and f-sub will remain in existence and f-sub will retain and use the property transferred to it in a trade_or_business there is no plan or intention by corp b f-holding and f-sub to dispose_of the transferred property other than in the normal course of their respective business operations or in accordance with the transactions described herein each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction except that f-sub will assume and pay reorganization expenses on behalf of corp a corp b and f-holding in accordance with the guidelines of revrul_74_477 1974_2_cb_118 and revrul_73_54 1973_1_cb_187 corp b f-holding and f-sub will not be investment companies within the meaning of sec_351 and sec_1_351-1 neither corp a corp b nor f-holding is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received or constructively received in the respective exchanges will not be used to satisfy the indebtedness of such debtor corp b f-holding and f-sub will not be personal_service_corporations within the meaning of sec_269a neither the f-holding preferred nor the f-sub preferred will constitute non- qualified preferred_stock under sec_351 plr-100066-00 t u v w x y z but for local law restrictions and foreign tax considerations corp a would have transferred all of the assets of branch to corp b and would have caused corp b to transfer all such assets to f-holding and would have caused f-holding to transfer all such assets to f-sub all in actual or constructive exchange for the stock of corp b f-holding and f-sub respectively none of the assets to be transferred by corp a corp b or f-holding were received by corp a corp b or f-holding as part of a plan_of_liquidation of another corporation both branch and corp b use the accrual_method of accounting for u s federal tax purposes and all of their income earned as of the transaction date will be or has been included in the computation of their respective taxable_income branch has no previously deducted branch losses within the meaning of sec_1_367_a_-6t f-sub is a controlled_foreign_corporation within the meaning of sec_957 both before and after the transaction the branch assets and liabilities transferred to f-sub will be used by f-sub in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_367 and sec_1_367_a_-2t corp b will recognize the gain if any required to be recognized under sec_367 notwithstanding the application of sec_367 aa corp b will comply with the reporting requirements of sec_367 and sec_367 bb no assets described in sec_1_367_a_-4t or -5t other than foreign_currency and accounts_receivable will be transferred in connection with the proposed transaction based solely on the information submitted and on the representations set forth above and provided that f-holding and f-sub are corporations within the meaning of sec_7701 it is held as follows for federal_income_tax purposes steps i through v above will be treated as if corp a transferred the branch assets to corp b in constructive exchange for additional shares of corp b and the assumption_of_liabilities and then corp b transferred the branch assets to f-holding in exchange for the f-holding preferred and the assumption_of_liabilities followed by the transfer of the branch plr-100066-00 assets by f-holding to f-sub in exchange for f-sub preferred and the assumption_of_liabilities see revrul_77_449 1977_2_cb_110 and revrul_64_155 1964_1_cb_138 corp a will not recognize any gain_or_loss upon the transfer of the assets described above in constructive exchange for corp b stock and the assumption of related liabilities sec_351 and sec_357 subject_to the application of sec_367 corp b will not recognize any gain_or_loss upon the transfer of assets described above in exchange for f-holding preferred and the assumption of related liabilities sec_351 and sec_357 subject_to the application of sec_367 f-holding will not recognize any gain_or_loss upon the transfer of the assets described above in exchange for f-sub preferred and the assumption of related liabilities sec_351 and sec_357 neither corp b f-holding nor f-sub will recognize any gain_or_loss upon the receipt of assets described above in constructive or actual exchange for their stock sec_1032 the basis of the assets received by corp b will be the same as the basis of such assets in the hands of corp a immediately prior to the transfer to corp b sec_362 the basis of the assets received by f-holding will be the same as the basis of such assets in the hands of corp a immediately prior to the transfer to corp b and then to f-holding increased by the amount of gain if any recognized by corp b pursuant sec_367 sec_362 the basis of the assets received by f-sub will be the same as the basis of such assets in the hands of f-holding immediately prior to the transfer sec_362 the holding_period of the assets received by corp b will include the period during which such assets were held by corp a the holding_period of the assets received by f-holding will include the period during which such assets were held by corp b the holding_period of the assets received by f-sub will include the period during which such assets were held by f-holding the basis of the stock of corp b in the hands of corp a will be increased by an amount equal to the basis of the assets transferred to corp b and decreased by the amount of the liabilities assumed by corp b and the amount of liabilities to which the assets transferred are subject sec_358 and d the basis of the f-holding preferred in the hands of corp b will be the same as the basis of the assets exchanged therefor increased by the amount of gain if any recognized by corp b pursuant to sec_367 and decreased by the amount of plr-100066-00 liabilities assumed by f-holding and the amount of liabilities to which the assets transferred are subject sec_358 and d the basis of the f-sub preferred in the hands of f-holding will be the same as the basis of the assets exchanged therefor and decreased by the amount of the liabilities assumed by f-sub and the amount of liabilities to which the assets transferred are subject sec_358 and d the holding_period of the corp b stock constructively received by corp a will include the period during which corp a held the branch assets to be transferred provided that such assets were held as capital assets in the hands of corp a on the date of the exchange the holding_period of the f- holding preferred_stock received by corp b will include the period during which corp b held the branch assets to be transferred provided that such assets were held as capital assets in the hands of corp b on the date of the exchange the holding_period of the f-sub preferred_stock received by f- holding will include the period during which f-holding held the branch assets to be transferred provided that such assets were held as capital assets in the hands of f-holding on the date of the exchange the transfer of foreign_currency by corp b to f-holding will be subject_to sec_367 see sec_1_367_a_-5t d the gain to be recognized under sec_367 on the outbound_transfer of foreign_currency to f-holding is limited to the gain realized on the transfer of such property over any loss realized as part of the same transaction on the transfer of such property see sec_1 a - 5t d the transfer of accounts_receivable by corp b to f-holding will be subject_to sec_367 to the extent that they have not been included by the taxpayer in taxable_income see sec_1_367_a_-5t c temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the plr-100066-00 information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by__ chief branch
